The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement filed on July 7, 2022, does not fully comply with the requirements of 37 CFR 1.98(b) because the file copy of GB 2488760 A is missing pages 34-51.  Since the submission appears to be bona fide, Applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered (37 CFR 1.97(i)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022
The disclosure is objected to because of the following informalities:  On the fourth line of paragraph 0057, “a” (last occurrence) should read --an--.  On the third line of paragraph 0065, “enabling” should apparently be replaced by --enables--.  On the last line of page 20, the period should be omitted (in view of the first line of page 21).  The last line of paragraph 0075 lacks proper grammatical syntax.  On the second and third lines of paragraph 0081, “)” should follow the end of the parenthetical language.  In paragraphs 0095 and 00111-00112, reference character “S160” does not appear in the drawings.  On page 30, first line, “complementary” is misspelled.  On the fourth line of paragraph 00104, “temperature” is misspelled.  On the first line of paragraph 00106, the second comma should be deleted.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patt et al., US 2014/0277588 A1, which discloses an advanced prosthetic hand including a base palm, actuating fingers, and a thumb (Figures 1-4; paragraphs 0023, 0043); a prosthetic socket or sleeve for connecting to a residual arm (paragraphs 0017, 0022+, 0041); and a sensor system comprising sets of sensors integrated on subsets of the fingers and thumb and connected to a feedback system for enabling sensory feedback (Figures 5-6; paragraphs 0002, 0018+, 0023+, 0038+, 0044+).  Regarding claim 11, each actuating finger has a plurality of integrated sensors (paragraphs 0023, 0029, 0038).  Regarding claims 15-16, the multi-channel output sensor system generates multi-channel pulse feedback signals that identify activated sensors and respective magnitudes (abstract; Figure 6; paragraphs 0023+, 0028-0029, 0038, 0040+, 0046).
Claims 12, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patt et al., US 2014/0277588 A1.  Regarding claim 12, barometric pressure sensors such as resistive and piezoelectric pressure sensors (Applicant’s specification: paragraph 0074) were quite common in the art at the effective filing date of the present invention and would have been obvious choices for pressure sensors in the Patt et al. system in view of their respective known advantages, with Patt et al. being open to various sensor types (paragraph 0040).  Regarding claim 14, the feedback system having at least one battery (and its innate electrodes) would have been obvious from paragraph 0047.  Regarding claim 22, water sealant elements would have been obvious from paragraphs 0029 (“cover fitted over at least a portion of the prosthetic device”), 0038 (“pressure sensors may be encapsulated”), and 0048 (“encapsulating methods”), in order to facilitate showering, swimming, boating, and other activities.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Patt et al., US 2014/0277588 A1, in view of Kim et al., US 2016/0250015 A1.  Patt et al. disclose a base palm, five actuating digits, a sensor system involving four pressure sensors on at least three digits (Figures 3-4), and a feedback system providing multi-channel electrical stimulation of a display, as explained in the grounds of rejection above.  Patt et al. apparently lack prepreg carbon-fiber for the palm and silicone overmolded around the digit structures, but such would have been obvious from Kim et al. [paragraphs 0008 (flexible organic electronic devices and nanowire), 0014 (sensor array layer), 0028 (silicone rubber encapsulation layers), 0044 (covering entire surface of prosthetic hand), 0108-0109], with further motivation (to combine) provided by Kim et al. similarly being directed to imparting sensory feedback in a prosthetic hand with flexible layers.
Claims 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cirpiani et al., WO 2015/193856 A1, which describes a prosthetic hand having a base palm, actuating digits, and a sleeve or socket affixing a residual limb (Figures 5-6; paragraphs 0022, 0042); a sensor system comprising sets of sensors on subsets of digits (paragraphs 0031+, 0059+, 0068+, 0085); and a sensory feedback system (Figures 1-7; paragraphs 0022, 0034, 0080).  Regarding claim 11, the actuating digits have pluralities of integrated sensors (paragraph 0049).  Regarding claims 15-16, the sensor system generates pulse feedback signals via multi-channel outputs to identify activated sensors and respective response magnitudes (Figure 6; paragraphs 0049, 0066, 0070).
Claims 12-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cirpiani et al., WO 2015/193856 A1.  Regarding claims 12-13, barometric pressure sensors and Hall sensors were well-known in the art at the effective filing date of the instant invention and would have been obvious for the pressure, displacement, and slide motion sensors (paragraphs 0021, 0031+, 0065, 0071-0072, 0074+) in view of their suitability for reliably providing such measurements.  Regarding claims 14 and 17-18, wet-dry electrodes and sticky electrodes were also common and would have been obvious from paragraphs 0018, 0022, 0042, 0051, 0058, 0080, and 0083 in order to ensure consistent stimulation levels, with the ordinary practitioner having been left to select appropriate electrodes.  Regarding claims 19-21, reflex motion responses pertaining to enhancing or stopping gripping movements and the like would have been immediately obvious, if not inherent, from the discussions in paragraphs 0002, 0034, and 0065.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774